The Court
permitted evidence to be given of the general reputation of the persons who visited the house, in support of the averment in the second count, that the defendant suffered persons of ill fame to come together, &c.; and also of the averment in the first count, that the defendant suffered evil-disposed persons, &e., to commit fornication, &c.
The following cases and authorities were cited. 2 Russell, 682, 683; Commomuealth v. Stewart, 1 Serg. & R. 342; Archbold, 362; 2 Ld. Raym. 1197; 2 Chitty, 39, note; 2 Burr. 1293; 3 Chitty, 674; 2 Atk. 339, &c.